Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 9/7/2021.
•	 Claims 1-19 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-19 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 and 13 
• running a series of test simulations in which at least one variable is adjusted by an amount while the remaining variables remain constant;
determining a change in mean absolute percentage error ("MAPE") of each of the test simulations;
for each of the test simulations, automatically optimizing the values by at least adjusting values of variables that cause the MAPE to change by an amount that exceeds an error for the test simulation to optimize the simulation of the human behavior;
utilizing the values of the variables to control simulation of the human behavior by the agents;

(Pub. No.: US 2010/0205034 A1) discloses modeling consumer awareness for changing products in a consumer purchase model wherein it includes receiving utility values associated with at least one of a product or a product attribute, and identifying an agent awareness state associated with the restage product and the original product.
Another relevant prior art of record - Borshchev et al. (“From System Dynamics and Discrete Event to Practical Agent Based Modeling: Reasons, Techniques, Tools”, The 22nd International Conference of the System Dynamics Society, July 25 - 29, 2004, pp 1-24) attempt to highlight the three major paradigms in simulation modeling: System Dynamics, Discrete Event and Agent Based Modeling with respect to how they approach such systems that contain large numbers of active objects.
Yet, another relevant prior art of record – Narzisi et al.  (Pub. No.: US 2008/0215512 A1) discloses tuning of an Agent-based models for emergency response planning that can be cast as a multi-objective optimization problem (MOOP). Further, the use of multi-objective evolutionary algorithms (MOEAs) and procedures for exploration and optimization of the resultant search space is also utilized. 
Garcia et al. (“Validating agent-based marketing models through conjoint analysis”, Journal of Business Research 60 (2007) 848 - 857) discloses how conjoint analyses can be used to instantiate and calibrate an agent-based marketing model. Methods for model instantiation using conjoint partworths and model calibration using the conjoint first-choice rule are demonstrated.
 (“Agent-based Interaction Analysis of Consumer Behavior”, ACM (2002) 184 - 190) attempts to create a virtual consumer population that can be used for simulating the effects of marketing strategies in a competing market context.
Eric Bonabeau (“Agent-based modeling: Methods and techniques for simulating human systems”, The National Academy of Sciences, 2002, pp 1-15) discloses the basic principles of agent-based simulation and its four areas of application using real-world applications: flow simulation, organizational simulation, market simulation, and diffusion simulation
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 13.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-19 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146